Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 10 February 2021, to the Original Application, filed 29 May 2020.

2. 	Claims 2-21, renumbered as 1-20, respectively, are allowed.



Reasons for Allowance

3. 	Claims 2-21, renumbered as 1-20, respectively, are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 2, 12, and 21, renumbered as 1, 11, and 20, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… determining, based on the depth value and the mode parameter, that the content element corresponds to a reference point for integrating a digital component at the publisher page, comprising:
selecting the content element as the reference point based a position of the content element within a document object model that defines a structure of content of the publisher page, the depth value, and the mode parameter; and
providing the digital component to be integrated at a location of the publisher page that is adjacent the reference point,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.



	- Kniaz (U.S. Patent 8,768,740 B2) discloses targeted content requests.
	- O’Sullivan (U.S. Patent 8,745,477 B1) discloses a tool for managing online content.
- Young (U.S. Publication 2019/0080019 A1) discloses predicting non-observable parameters for digital components.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LAURIE A RIES/Primary Examiner, Art Unit 2176